PER CURIAM.
Respondent-appellants seek review of an order granting temporary injunction whereby appellants are enjoined from advertising or selling any weight reducing service or treatment which involves the use of the drug HCG or any other drug required under the Florida food, drug and cosmetic law to be approved by either the U. S. Food and Drug Administration or the Division of Health of the State of Florida Department of Health and Rehabilitative Services as being both safe and effective for its prescribed and intended use as a weight reducing drug unless and until said drug receives said approval. The order further enjoined appellants from operating their present or any other business in Dade and Broward Counties or in any other county in Florida until appellants obtain the proper county occupational licenses.
After a careful review of the record on appeal, we affirm the order granting temporary injunction in all respects except as to the provision thereof as to the territorial limits which is too broad. See Art Theatre Enterprises, Inc. v. State ex rel. Gerstein, Fla.App. 1972, 260 So.2d 267 and cases cited therein. Accordingly, we hereby amend the provision of the injunction as to *761the territorial limits to run within the geographical limits of the jurisdiction in which the action was brought to trial, to wit: Dade County.
Affirmed as modified.